 

 

Case 6:19-mj-01763-DAB Document5 Filed 10/25/19 Page 1 of 1 PagelD 18

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION
UNITED STATES OF AMERICA

VS. CASE NO: 6:19-mj-1763

JEFFREY ARONOFSKY

 

ORDER OF TEMPORARY DETENTION

A preliminary and detention hearing in this case is scheduled as follows:

 

 

 

 

 

Place: George C. Young United .
States Courthouse and Federal Courtroom: 6D
Building.
401 W Central Boulevard Date and Time: October 29, 2019, at 9:30 A.M.
Orlando, Florida

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of
the United States marshal or any other authorized officer. The custodian must bring the defendant

to the hearing at the time, date, and place set forth above.

Date: October 25, 2019 CA AC Da .

DAVID A BAKER
UNITED STATES MAGISTRATE JUDGE

 
